EXHIBIT 10.14


JANUARY 26, 2005

1st PACIFIC BANK OF CALIFORNIA

INCENTIVE COMPENSATION PLAN

SENIOR MANAGEMENT

Purpose

1st Pacific Bank of California (“Bank”) is desirous of establishing an incentive
compensation program to reward senior management for productivity, high
performance and implementing the business plan and vision of Bank.  The program
is also a tool to assure that Bank meets ROE and ROA goals for the subject year
and for future years.  Bank is unique to the community banking environment due
to a primary focus on business and along with strong community ties. Bank is
relatively young in age, having opened for business in late 2000. As Bank has
been able to generate annual net income in 2003 and 2004 and build it’s banking
foundation, it is now in a position to create an incentive compensation program
for senior management that will be tied to profitability of Bank and other
factors that are important to the Board of Directors. If Bank reorganizes into a
bank holding company then the program will become a bank holding company
program.

Who is Eligible?

The program is initially available to no more than five members of Senior
Management, as identified in the organizational chart for Bank. The composition
of the Senior Management grouping shall be determined by the President/ CEO,
subject to ratification by the Personnel Committee of the Board of Directors.
The initial group shall be comprised of three individuals (CEO, CCO and CFO). It
is possible that the number of participants in the program may increase as
Bank’s total assets increase and the organizational structure changes.

How Does the Plan Work?

The program is an incentive compensation program that shares rewards between the
shareholders and plan participants.  The participants in this program are not
entitled to participate in the TEAM SHARE Program, which is available to the
other employees of Bank. Plan participants would not be rewarded with additional
compensation unless Bank achieves a minimum level of performance. Each plan
participants base salary is based upon a minimum level of financial performance.
Under the program in 2005, no incentive compensation would be provided until
Bank achieved at a minimum eight percent (8%) shareholder return on average
equity (“ROAE”), before the payment of incentive compensation under this
incentive compensation program. ROAE is based upon the generally accepted
accounting principles definition of shareholder equity and does not include
trust preferred securities or any debt instrument. In 2006 the minimum ROAE
shall be increased to nine percent (9%) and in 2007 the minimum ROAE shall be
increased to ten percent (10%).

Earnings Before Incentive Compensation (EBIC”)

In 2005, if EBIC is greater than a 8% ROAE, the excess amount attributable to
EBIC would be divided as follows:

EBIC/ ROAE

8% to 10%

Shareholders

80.0%

Senior Management

20.0%

 

1


--------------------------------------------------------------------------------


 

EBIC/ ROAE

10% to 12%

Shareholders

75.0%

Senior Management

25.0%

 

 

EBIC/ ROAE

12% to 15%

Shareholders

70.0%

Senior Management

30.0%

 

 

EBIC/ROAE

15% +

Shareholders

65%

Senior Management

35%

 

In 2006 the minimum ROAE is increased to 9%. If EBIC is greater than a 9% ROAE,
the excess amount attributable to EBIC would be divided as follows:

 

EBIC/ ROAE

9% to 11%

Shareholders

80.0%

Senior Management

20.0%

 

 

EBIC/ ROAE

11% to 13%

Shareholders

75.0%

Senior Management

25.0%

 

 

EBIC/ ROAE

13% to 16%

Shareholders

70.0%

Senior Management

30.0%

 

 

EBIC/ROAE

16% +

Shareholders

65%

Senior Management

35%

 

In 2007 the minimum ROAE is increased to 10%. If EBIC is greater than a 10%
ROAE, the excess amount attributable to EBIC would be divided as follows:

EBIC/ ROAE

10% to 12%

Shareholders

80.0%

Senior Management

20.0%

 

 

EBIC/ ROAE

12% to 14%

Shareholders

75.0%

Senior Management

25.0%

 

 

EBIC/ ROAE

14% to 17%

Shareholders

70.0%

Senior Management

30.0%

 

2


--------------------------------------------------------------------------------


 

EBIC/ ROAE

17% +

Shareholders

65%

Senior Management

35%

 

The minimum ROAE levels are stair steps and the increased percentage
distribution payable to Senior Management applies only to the amounts over the
minimum ROAE levels and not retroactive to the base amount.

Illustration #1

Assume Bank had average equity during 2005 of $20,800,000. Also assume that EBIC
was $2,500,000 for 2005. The incentive compensation would be as follows:

Base amount – 8% EBIC/ ROAE

 

 

 

$

1,664,000

 

EBIC/ ROAE – 8% to 10%

 

 

 

$

416,000

 

Senior Management – 20%

 

$

83,200

 

 

 

EBIC/ ROAE – 10% to 12%

 

 

 

$

416,000

 

Senior Management – 25%

 

$

104,000

 

 

 

EBIC/ROAE – 13% +

 

 

 

$

8,000

 

Senior Management – 30%

 

$

2,400

 

 

 

 

If Bank achieved a $2,500,000 EBIC then Senior Management would be entitled to
incentive compensation under this program of $189,600. Assuming that Bank had a
thirty eight percent tax rate, the net earnings after tax for Bank would be
$2,382,400 ($2,500,000 less that tax effected payment of $117,600) or a ROAE of
11.45%.

Illustration #2

Assume Bank had average equity during 2006 of $23,400,000. Also assume that EBIC
was $3,500,000 for 2006. The incentive compensation would be as follows:

Base amount – 9% EBIC/ ROAE

 

 

 

$

2,106,000

 

EBIC/ ROAE – 9% to 11%

 

 

 

$

468,000

 

Senior Management – 20%

 

$

93,600

 

 

 

EBIC/ ROAE – 11% to 13%

 

 

 

$

468,000

 

Senior Management – 25%

 

$

117,000

 

 

 

EBIC/ROAE – 13% +

 

 

 

$

458,000

 

Senior Management – 30%

 

$

137,400

 

 

 

 

If Bank achieved a $3,500,000 EBIC then Senior Management would be entitled to
incentive compensation under this program of $348,000. Assuming that Bank had a
thirty eight percent tax rate, the net earnings after tax for Bank would be
$3,284,000 ($3,500,000 less that tax effected payment of $216,000) or a ROAE of
14.03%.

Illustration #3

Assume Bank had average equity during 2007 of $26,500,000. Assume that the Board
increased the minimum base amount to 10%. Also assume that EBIC was $4,400,000
for 2007. The incentive compensation would be as follows:

3


--------------------------------------------------------------------------------


 

Base amount – 10% EBIC/ ROAE

 

 

 

$

2,650,000

 

EBIC/ ROAE – 10% to 12.0%

 

 

 

$

530,000

 

Senior Management – 20%

 

$

106,000

 

 

 

EBIC/ ROAE – 12% to 14%

 

 

 

$

530,000

 

Senior Management – 25%

 

$

132,500

 

 

 

EBIC/ ROAE – 14% to 17%

 

 

 

$

530,000

 

Senior Management – 30%

 

$

159,000

 

 

 

EBIC/ROAE – 17% +

 

 

 

$

160,000

 

Senior Management – 35%

 

$

56,000

 

 

 

 

If Bank achieved a $4,400,000 EBIC then Senior Management would be entitled to
incentive compensation under this program of $453,500. Assuming that Bank had a
thirty eight percent tax rate, the net earnings after tax for Bank would be
$4,118,700 ($4,400,000 less that tax effected payment of $281,300) or a ROAE of
15.54%.

Merger, acquisitions or significant activity that impacts the five year
strategic plan of Bank will require modification to the plan numbers in a given
year.

The calculation of additional compensation will be based upon audited financial
statements and shall be performed by the certified public accountants for Bank.

Additional Criteria

For Senior Management to receive the additional compensation under this program,
the following additional criteria must be met:

Loan Quality B Loan quality for Bank must remain satisfactory, as determined by
external and internal loan review.

Loan Losses B Net Loan Losses for Bank (on a consolidated basis) for the subject
year shall not exceed .50 percent of beginning gross loans for that year. Bank’s
loan loss reserves will be adequately funded.

Regulatory Examination Bank shall receive a composite CAMELS rating from its
federal banking regulator of a “1” or “2” for the condition of Bank. In addition
Bank will be not be operating under a memorandum of understanding or formal
enforcement order from a federal regulator concerning the safety and soundness
of Bank.

Payout

To assure the continued performance of Bank, a portion of the payout shall be
deferred. The payment of the additional compensation to plan participants is as
follows:

Senior Management

B                                        75 percent payment within five days of
confirmation by the outside auditors to the Audit Committee of the financial
statements for the fiscal year.

B                                        25 percent payment within five days of
confirmation by the outside auditors to the Audit Committee of the financial
statements for the following fiscal year.

Payout Conditions

The payout for the initial portion is subject to the condition that any
individual who is entitled to additional compensation must be employed by Bank
upon the receipt of the audited financial statements or March 31, whichever is
earlier.

4


--------------------------------------------------------------------------------


The payout for the deferred portions in the second year is subject to the
following conditions:

B                                        Criteria to receive final 25 percent
is:

ROAE Bank shall have achieved an EBIC/ ROAE of at least nine percent (9%) for
the following year.

Regulatory Examination and Condition Bank shall receive a composite CAMELS
rating from their federal regulator of a “1” or “2” and Bank shall not be
operating under a memorandum of understanding or formal enforcement order from a
federal regulator concerning the safety and soundness of Bank.

Failure to achieve these criteria will return the deferred portions of the
additional compensation to Bank.

The payout of the deferred portion to individual plan participants in the Senior
Management grouping is conditioned upon the continued employment with Bank.  If
an individual plan participant in the Senior Management grouping is terminated
for cause or resigns voluntarily from Bank, such individual plan participant
shall lose all interest in the current year as well as all deferred portions of
the additional compensation for the previous year.  If such individual plan
participant in the Senior Management grouping is terminated without cause after
June 30 or that such individual dies or become disabled after June 30, such
individual plan participant, or their estate, shall be entitled a pro rata
portion of the current year if Bank achieves the current year criteria. The
formula to determine the pro rata portion shall be the number of months the
individual plan participant worked during the year divided by 12, with such
payout to take place within five days of confirmation by the outside auditors to
the Audit Committee of the financial statements for the fiscal year. If such
individual plan participant in the Senior Management grouping is terminated
without cause or that such individual dies or become disabled they are only
entitled to the deferred compensation tied to the previous year’s performance
subject to the attainment of the additional criteria and payout conditions
previously described. Therefore if an individual plan participant is terminated
without cause in August of a plan year such individual plan participant would be
entitled to 8/12ths of the current year (subject to Bank achieving the current
year criteria) plus any deferred portion from the previous year (subject to Bank
achieving the deferred payout criteria) with such payouts to take place within
five days of confirmation by the outside auditors to the Audit Committee of the
financial statements for the fiscal year. In such case the individual plan
participant is not entitled to any deferred portion for the year such individual
was terminated without cause or that individual died or became disabled. The
definition of “cause”, “without cause” and “disability” shall be the same as the
definitions contained in the employment agreement between Bank and the plan
participant and in the event there is no employment agreement between Bank and
the plan participant, the definitions shall be as set forth in Exhibit A,
attached hereto.

In the event of the sale of Bank or a merger of Bank where Bank shareholders do
not own at least 50% of the surviving entity, the deferred portions shall be
paid immediately upon the consummation of such event.

Participant’s Distribution

The CEO is entitled to up to 40%. No Participant shall be entitled to more than
40% without the approval of the Board of Directors of Bank. The CEO shall be
authorized to determine the breakdown of participation by each Participant.  The
Personnel Committee of the Board has the authority to review the breakdowns.

5


--------------------------------------------------------------------------------